Case 1:20-cv-20282-RNS Document 1 Entered on FLSD Docket 01/22/2020 Page 1 of 4



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                     CASE NO. 20-cv-20282

 RANDALL MCCALL,

         Plaintiff,

 v.

 MIDLAND CREDIT MANAGEMENT, INC.,

       Defendant.
 ______________________________________/

                                             COMPLAINT
                                            JURY DEMAND

         1.      Plaintiff alleges violation of the Fair Debt Collection Practices Act, 15 U.S.C.

 §1692 et seq. (“FDCPA”).

                                   JURISDICTION AND VENUE

         2.      This Court has jurisdiction under 28 U.S.C. §§1331, 1337, 1367 and 15 U.S.C.

 §1692k. Venue in this District is proper because Plaintiff resides here and Defendant sent letters

 into this District and sued in this District.

                                                 PARTIES

         3.      Plaintiff, RANDALL MCCALL, is a natural person, and citizen of the State of

 Florida, residing in Miami-Dade County, Florida.

         4.      Defendant, MIDLAND CREDIT MANAGEMENT, INC. (“MCM”), regularly

 use the mail and telephone in a business the principal purpose of which is the collection of debts.

         5.      Defendant regularly collects or attempts to collect debts for other parties.
Case 1:20-cv-20282-RNS Document 1 Entered on FLSD Docket 01/22/2020 Page 2 of 4



                                   FACTUAL ALLEGATIONS

        6.      Defendant sought to collect from Plaintiff an alleged debt for a Credit One credit

 card that he used for personal purposes (“the debt”).

        7.      Defendant, on or about November 13, 2019, sent a dunning letter to Plaintiff. The

 letter stated a balance of $1047.85. Plaintiff contacted Defendant and made a payment on

 December 24, 2019, of $103.74. A copy of the letter is attached as Exhibit “A.”

        8.      On or about December 30, 2019, Defendant sent Plaintiff a second letter

 acknowledging Plaintiff’s payment of $103.74 and stated the updated account balance as

 $944.11. A copy of that letter is attached as Exhibit “B.”

        9.      On December 17, 2019, MCM sued McCall in state court for the same debt:

 Midland Credit Management, Inc. v. Randall McCall, Miami-Dade County Case No. 19-34164.

 A copy of the state court lawsuit is attached as Exhibit “C.”

        10.     MCM did not have the summons for the state court case issued until January 6,

 2020, and did not serve McCall until January 16, 2020. A copy of the Return of Service and

 Summons are attached as Composite Exhibit “D.”

        11.     The state court initial pleading served on McCall demanded an amount greater

 than the actual amount of the debt.

        12.     At no time has MCM amended its state court initial pleading.

        13.     At the time McCall was served in the state court matter, MCM knew that the

 actual balance of the debt was lower than the amount in the court document served on McCall.

        14.     Defendant caused Plaintiff to be served a complaint with an inflated balance,

 which caused him significant emotional strain and mental anguish.




                                                  2
Case 1:20-cv-20282-RNS Document 1 Entered on FLSD Docket 01/22/2020 Page 3 of 4



        15.     As MCM had already acknowledged the updated balance of the debt, it had no

 valid, legal basis to serve McCall with a state court complaint with an improper balance. This

 caused him to retain legal counsel for the state court lawsuit.

                                         COUNT I
                               VIOLATION OF 15 U.S.C §1692e(2)(a)

        16.     Plaintiff incorporates Paragraphs 1 through 15.

        17.     Defendant sought to collect a debt that was larger than the amount actually owed

 in violation of 15 U.S.C. §1692e(2)(a).

        WHEREFORE, Plaintiff requests that the Court enter judgment in favor of Plaintiff and

 against Defendant for:

                a.        Damages;

                b.        Attorney’s fees, litigation expenses and costs of suit; and

                c.        Such other or further relief as the Court deems proper.

                              COUNT II
     FALSE OR MISLEADING STATEMENT IN VIOLATION OF 15 U.S.C §1692f(1)

        18.     Plaintiff incorporates Paragraphs 1 through 15.

        19.     MCM, filed and caused to be served on McCall a lawsuit for an amount which did

 not credit payments made by McCall.

        20.     This would make it appear to the least sophisticated consumer that McCall was

 potentially liable for the same $1047.85 even after he had made payments in violation of 15

 U.S.C. §1692f.




                                                    3
Case 1:20-cv-20282-RNS Document 1 Entered on FLSD Docket 01/22/2020 Page 4 of 4



        WHEREFORE, Plaintiff requests that the Court enter judgment in favor of Plaintiff and

 against Defendant for:

                a.        Damages;

                b.        Attorney’s fees, litigation expenses and costs of suit; and

                c.        Such other or further relief as the Court deems proper.


                                               JURY DEMAND

         Plaintiff demands trial by jury.

                                                         Debt Shield Law
                                                         Attorney for Plaintiff
                                                         3440 Hollywood Blvd., Suite 415
                                                         Hollywood, FL 33021
                                                         Tel: 754-800-5299
                                                         service@debtshieldlawyer.com
                                                         joel@debtshieldlawyer.com


                                                           /s/ Joel D. Lucoff
                                                         Joel D. Lucoff
                                                         Fla. Bar No. 192163




                                                    4
